Citation Nr: 0114293	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-20 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  



INTRODUCTION

The veteran had active service from May 1961 to June 1965, 
and from October 1965 to November 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied service connection 
for tinnitus and coronary artery disease.  The RO also 
determined that new and material evidence had not been 
submitted to reopen a claim for fungal infection, bilateral 
feet, and granted service connection for psoriatic arthritis 
of the hands.  In July 1999, a timely notice of disagreement 
was received as to the denials of the claims for tinnitus and 
coronary artery disease, and a statement of the case was 
issued in July 2000.  However, a timely substantive appeal 
was received only as to the claim for tinnitus, and the claim 
for coronary artery disease is therefore not before the Board 
at this time.  See 38 C.F.R. §§ 20.200, 20.202 (2000).  


FINDINGS OF FACT

1.  The veteran engaged in combat; he was treated for 
tinnitus during service.  

2.  The veteran is service-connected for bilateral hearing 
loss.  

3.  The claims file contains the uncontroverted opinion of a 
nurse practitioner who states that the veteran's tinnitus is 
related to his service-connected bilateral hearing loss, and 
exposure to acoustic trauma during service.  


CONCLUSION OF LAW

Tinnitus was incurred as a result of active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp, 1999); 38 C.F.R. 
§§ 3.303, 3.310 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the December 1998 rating decision that the 
evidence did not show that his tinnitus was related to his 
service.  That is the key issue in this case, and the rating 
decision, as well as the statement of the case (SOC), 
informed the appellant of the evidence needed to substantiate 
his claim.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision and the SOC sent to the appellant informed him of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The RO has 
requested all relevant treatment records identified by the 
appellant.  The RO has also requested and obtained service 
medical records from the National Personnel Records Center.  

The Board points out that it has rendered a favorable 
determination in this claim, and finds that no further 
efforts are required to assist him.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  

The veteran essentially asserts that he has tinnitus as a 
result of his service.  In particular, he asserts that he 
trained on a variety of weapons, and that he was exposed to 
small arms and mortar fire during combat on Swift boats and 
PBR's during two tours in Vietnam.  He further argues that 
his treatment for tinnitus as noted in his service medical 
records, together with the opinion of a private health care 
provider who linked his tinnitus to his service and service-
connected hearing loss warrant a grant of service connection.  
In this regard, in May 1983, the RO granted service-connected 
for bilateral hearing loss.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d) (2000).  In such instances, a grant of 
service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  Id.

Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a); Harder 
v Brown, 5 Vet. App. 183, 187-89 (1993).  

The veteran's discharges (DD Form 214's) show that his awards 
include the Combat Action Ribbon, Vietnam Service Medal with 
two stars, Vietnam Campaign Medal and two awards for 
proficiency in small arms.  Given the veteran's Combat Action 
Ribbon, the Board finds that the veteran participated in 
combat.  His statements and testimony regarding the claimed 
exposure to acoustic trauma must therefore be accepted.  See 
38 U.S.C.A. § 1154(b). 

The veteran's service medical records show that in April 
1978, he was treated for ringing of the ears on several 
occasions.  One report notes a long history of hearing loss 
and noise exposure.  The assessments included noise induced 
hearing loss and tinnitus of unknown etiology, and there was 
a notation that the veteran's tinnitus was not hypertensive 
in nature.  The veteran's separation examination report, 
dated in October 1982, does not show complaints or a 
diagnosis of tinnitus.  The report does show hearing loss, 
and an accompanying report of medical history shows 
complaints of hearing loss dating back to 1970.  

A report from Sherry S. Behrens, ARNP, of the Brevard Ear, 
Nose & Throat Center, dated in June 1999, shows that Ms. 
Brevard stated that she had evaluated the veteran for 
complaints that included bilateral tinnitus.  The veteran 
reported a history of exposure to weapons fire dating back to 
training in 1967, as well as exposure to gunfire, rocket and 
mortar shelling during two one-year tours in Vietnam, which 
was spent on small patrol boats.  Ms. Behrens noted that an 
April 1975 audiogram showed a 50 decibels hearing loss in the 
4,000 to 6,000 Hz range which had worsened over time.  
Specifically, the veteran's April 1981 audiogram showed 
hearing loss of 70 decibels in the left ear and 85 decibels 
in the right ear at the 4,000 to 6,000 Hz range.  She further 
noted that the veteran was treated for tinnitus in 1978.  She 
concluded that the veteran's tinnitus was caused by severe 
high frequency sensorineural hearing loss in both ears 
related to exposure to noise during service.  She explained 
that tinnitus usually does not improve over time, but 
persists for the remainder of one's life.  

The Board finds that the evidence shows that the veteran has 
tinnitus due to his service.  The veteran served two tours in 
Vietnam during which time he participated in combat.  In 
addition, the only competent opinion on the etiology of the 
veteran's tinnitus is the opinion of Ms. Brevard.  Her 
opinion appears to have been based on a review the veteran's 
claims file, and it is accompanied by a rationalized 
explanation linking the veteran's tinnitus to his service and 
service-connected hearing loss.  Although the RO apparently 
gave greater weight to the lack of a finding of tinnitus in 
the veteran's separation examination report, the Board notes 
that Ms. Brevard's opinion is uncontroverted by any other 
opinion in the record.  Therefore, resolving all doubt in the 
veteran's favor, the Board finds that service connection is 
warranted for the veteran's tinnitus.  Accordingly, service 
connection for tinnitus is granted.  


ORDER

Service connection for tinnitus is granted.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

